                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 5-7-21


 LEONEL ALMONTE TELLO, individually
 and on behalf of others similarly situated,
                            Plaintiff,
                                                              No. 18-CV-210 (RA)
                      v.
                                                                    ORDER
 74 FIFTH AVE MARKET CORP., VALENT
 & COOK AT 57 STREET CORP., and
 BYUNG LIM,
                    Defendants.


RONNIE ABRAMS, United States District Judge:

       For the reasons stated at today’s hearing, the motion for default judgment is GRANTED

as to Defendants 74 Fifth Ave Market Corp. and Valent & Cook at 57 Street Corp. The motion

is DENIED as to Defendant Byung Lim. By separate order, this action will be referred to

Magistrate Judge Netburn for an inquest on damages and for possible settlement discussions

between Plaintiff and Mr. Lim.

       The Clerk of Court is respectfully directed to terminate the motions pending at docket

entries 20 and 68.

SO ORDERED.

 Dated:         May 7, 2021
                New York, New York
                                                   ________________________________
                                                   Ronnie Abrams
                                                   United States District Judge
